Title: From James Madison to Louis-André Pichon, 16 July 1801 (Abstract)
From: Madison, James
To: Pichon, Louis-André


16 July 1801, Department of State. Acknowledges receipt of Pichon’s 10 July note listing the different points contained in previous letters. Responds to them in numerical order, omitting the fifth, which JM has already answered. Defers answering the first as much for reasons Pichon indicated as because the current situation does not suggest a need to interpret the treaty immediately regarding privateers and prizes. 2. The circumstances of the properties that the treaty obliges the U.S. to restore differ. The executive has the right to make restitution for some, and the legislature alone can do it for others. Those that the president can restore will pose no difficulty, but it would be better to resolve each case according to its individual circumstances. 3. There should be no difficulty with Pichon’s receiving restored property, in light of the power his government gives him on the matter of individuals who have a right to these restorations. Pichon cannot exercise any coercive functions, since they are not sanctioned by legal authority. 4. In cases where the half of the proceeds of prizes that accrues to the U.S. has not yet been turned over to the treasury, it is understood that the president has the right to dispose of it in conformity with the treaty. He will probably have some difficulty in cases where the money is subject to a court’s orders. 5. Careful research in the Navy Department has proved that the frigate Insurgente no longer existed at the signing of the treaty. This being the case, the treaty stipulates something that is impossible, and the clause ought to be considered null. Thanks Pichon for the extract of Lacrosse’s letter and the copy of Pichon’s letter to Lacrosse.
 

   
   Tr (AAE: Political Correspondence, U.S., 53:262–63). 3 pp.; in French.


